Citation Nr: 9915024	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

The appellant is the veteran's estranged spouse.


REMAND

This case involves a contested claim.  The appellant is the 
veteran's estranged spouse; information in the veteran's 
claims file reveals that the veteran and the appellant 
separated in March 1998.  Presently, the appellant claims 
that she should be entitled to an apportioned share of the 
veteran's VA pension benefits.  

The Board notes that in January 1999, the appellant appeared, 
via video conference, at a hearing before the undersigned 
Member of the Board.  At that hearing, she submitted 
additional evidence in support of her claim for an 
apportionment, along with a waiver of RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304(a) (1998).  However, 
subsequently, in February 1998, the appellant submitted 
additional financial information, which has not been reviewed 
by the RO in relation to the claim on appeal, and for which 
the appellant has not proffered a waiver of consideration of 
this evidence by the RO.  Id.  In the absence of a waiver of 
RO jurisdiction, the Board is required to refer the 
additional evidence back to the RO for review and 
disposition, to include issuance of a supplemental statement 
of the case to the parties.  See 38 C.F.R. § 20.1304(c).

Additionally, the Board notes that although it appears from 
the record that the veteran was made aware of the appellant's 
hearing request, it is unclear from the record whether the 
veteran was offered an opportunity to be present at that 
hearing to provide testimony and argument.  See 38 C.F.R. § 
20.713.

In light of the foregoing, additional due process development 
is necessary.  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should ensure that the veteran 
is provided with a copy of the January 
1999 hearing transcript, and a copy of 
this remand.  Additionally, the RO should 
afford the veteran an opportunity to 
reply to the transcript and to present 
testimony at a hearing.  If the veteran 
would like a hearing, the appellant also 
should be notified of the scheduled time, 
date, and place of the hearing, and be 
given an opportunity to be present at 
that hearing.  The foregoing should be 
clearly documented in the veteran's 
claims file.

2.  The RO should review the case based 
on any additional evidence associated 
with the veteran's claims file subsequent 
to the last supplemental statement of the 
case, in conjunction with all the 
evidence previously of record, to 
determine whether the benefits sought may 
now be granted.  If the determination 
remains adverse to the appellant, the 
parties should be provided with a 
supplemental statement of the case, and 
be given the appropriate period of time 
in which to respond.  The RO should 
ensure that all due process requirements 
for contested claims are followed.


The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran unless or 
until they receive further notice.  




__________________________________
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

